DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.
 
Response to Amendment
Claims 1-2, 4-9, 11-17, 20, 22-25 are pending.
Claims 3, 10, 18-19, 21 are canceled. 
Claims 1-2, 4-9, 11-17, 20, 22-25 are rejected.

Claim Rejections - 35 USC § 102
Claims 1, 4, 6, 8, 11, 13, 15-17, 20, 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Girke et al. (US 2007/0272524).
Regarding claim 1, Girke discloses an apparatus, comprising: a damper (26) provided to be fixed (via 22) to a main housing (12); and a protrusion (34) formed on a component (28) configured to rotate with respect to the main housing (12) and configured to reduce a return rotation speed (the structure is considered to be inherently capable of the functional or contingent limitation as claimed in accordance with MPEP 2114 and MPEP 2111.04(II), at least insomuch as the contours 34 are inherently capable of reducing the rotation speed of the knob by the frictional contact of the detents 26) of a shift dial by contacting the damper (26) when the shift dial returns from a position of an Nd stage or a D stage to a Null stage or returns from a position of an Nr stage or an R stage to the Null stage, wherein the protrusion (34) is configured to pass while shliding an upper end of the damper (26) so that when the protrusion (34) passes while sliding the upper end of the damper, the damper (26) is compressed or elastically deformed (i.e., via 24) by the protrusion (34) thereby reducing the return rotational speed of the shift dial due to a friction resistance occurred between the protrusion and the damper (both the sliding friction between the detent 26 and the contour 34, and the friction of compressing the spring 24, inherently removes energy from the system, i.e. reduce the return rotational speed of the shift dial).  
Regarding claim 4, Girke discloses the apparatus according to claim 1, wherein: the damper (26) is configured in two and fixed to positions facing each other along a circumferential direction (the claimed arrangement is clearly shown in fig. 3); and the protrusion (34) is formed in two and configured to have one-to-one matching with the damper (the claimed arrangement is clearly shown in fig. 3).  
Regarding claims 6, 23, Girke discloses the apparatus according to claim 1, wherein the damper (26) is coupled integrally with the main housing (via 22) by an insert injection during the claimed process by which the anticipated structure is produced is not a patentable distinction1 in accordance with MPEP 2113).  
Regarding claim 8, Girke discloses a vehicle comprising: a vehicle body (rotary switch in a motor vehicle, para. 1); a main housing (12) fixed to the vehicle body; and a protrusion (34) formed on a component (28) configured to rotate with respect to the main housing (12) and configured to reduce a return rotation speed of the shift dial (the structure is considered to be inherently capable of the functional or contingent limitation as claimed in accordance with MPEP 2114 and MPEP 2111.04(II), at least insomuch as the contours 34 are inherently capable of reducing the rotation speed of the knob by the friction contact of the detents 26) by contacting the damper (26) when the shift dial returns from a position of an Nd stage or a D stage to a Null stage or returns from a position of an Nr stage or an R stage to the Null stage, wherein the protrusion (34) is configured to pass while shliding an upper end of the damper (26) so that when the protrusion (34) passes while sliding the upper end of the damper, the damper (26) is compressed or elastically deformed (i.e., via 24) by the protrusion (34) thereby reducing the return rotational speed of the shift dial due to a friction resistance occurred between the protrusion and the damper (both the sliding friction between the detent 26 and the contour 34, and the friction of compressing the spring 24, inherently removes energy from the system, i.e. reduce the return rotational speed of the shift dial).  
Regarding claim 11, Girke discloses the vehicle according to claim 8, wherein: the damper (26) is configured in two and fixed to positions facing each other along a circumferential direction the claimed arrangement is clearly shown in fig. 3); and the protrusion (34) is formed in two and configured to have one-to-one matching with the damper (the claimed arrangement is clearly shown in fig. 3).  
Regarding claims 13, 24, Girke discloses the vehicle according to claim 8, wherein the damper (26) is coupled integrally with the main housing (via 22) by an insert injection during manufacturing of the main housing (the claimed process by which the anticipated structure is produced is not a patentable distinction1 in accordance with MPEP 2113).  
Regarding claims 15 and 25, Girke discloses an apparatus, comprising: a damper (26) configured to be fixed (via 22) to a main housing (12), wherein the main housing (12) is configured to be fixed to a vehicle body (rotary switch in a motor vehicle, para. 1); a shift dial comprises: an upper dial (28); a lower dial (20) disposed below the upper dial (28) and a lighting window (30) disposed above the upper dial (28), wherein the upper dial (28), the lower dial (20) and the lighting window (30) are coaxially disposed from each other (fig. 1 shows the claimed arrangement); and a protrusion (34) formed on a component (28) configured to rotate with respect to the main housing (12), wherein the protrusion (34) is configured to contact the damper (26) to reduce a return rotation speed of the shift dial (the structure is considered to be inherently capable of the functional or contingent limitation as claimed in accordance with MPEP 2114 and MPEP 2111.04(II), at least insomuch as the end stops 38 are inherently capable of reducing the rotation speed of the knob by the contacting the detents 26) when the shift dial returns from a position of an Nd stage or a D stage to a Null stage or returns from a position of an Nr stage or an R stage to the Null stage, wherein the protrusion (34) is configured to pass while shliding an upper end of the damper (26) so that when the protrusion (34) passes while sliding the upper end of the damper, the damper (26) is compressed or elastically deformed (i.e., via 24) by the protrusion (34) both the sliding friction between the detent 26 and the contour 34, and the friction of compressing the spring 24, inherently removes energy from the system, i.e. reduce the return rotational speed of the shift dial).  
Regarding claim 16, Girke discloses the rattle reduction device for the dial type shifting apparatus according to claim 15, wherein the component (28) configured to rotate with respect to the main housing (12) comprises a rotator (the scope of the term “rotator” includes the inner surface of 28).  
Regarding claim 17, Girke discloses the rattle reduction device for the dial type shifting apparatus according to claim 16, further comprising an operation feeling generation part (36) formed integrally in the rotator (inner surface of 28), wherein the operation feeling generation part (36) is configured to expand in a radial direction (as shown in fig. 3, troughs 36 expand in radial direction of contour 34) of the rotator.  
Regarding claim 20, Girke discloses the vehicle according to claim 15, wherein: the damper (26) is configured in two and fixed to positions facing each other along a circumferential direction (the claimed arrangement is clearly shown in fig. 3); and the protrusion (34) is formed in two and configured to have one-to-one matching with the damper (the claimed arrangement is clearly shown in fig. 3).

Claim Rejections - 35 USC § 103
Claims 2, 7, 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Girke et al. (US 2007/0272524) and Yamamoto et al. (US 2020/0166122). 
Regarding claims 2, 7, 9, 14, Girke discloses the apparatus according to respective claims 1 and 8, wherein: the shift dial is coupled with a rotator (inner surface of 28) and configured so that the shift dial and the rotator rotate together with respect to the main housing (12); and the protrusion (34) is formed to be protruded from the rotator (inner surface of 28); wherein the protrusion (34) is formed in a rounded shape (fig. 3 shows rounded shape of contours 34) protruded along a circumferential direction that is a rotation direction of the shift dial (fig. 3).  
Girke does not disclose that the protrusion is formed to be protruded downward from a bottom of the rotator; wherein the protrusion is protruded downward along a circumferential direction that is a rotation direction of the shift dial. 
Yamamoto is in the related field of rotary shift devices and teaches an arrangement of a rotating knob 14 with a detent surface 60 that protrudes downward from the rotating knob 14 (see figs. 2, 4); and spring-biased detent pins 30 that interact with the curved surfaces of 60. Further, the disclosure of Yamamoto provides for a driving functionality of the knob, e.g. drive mechanism 80 including motor 81. As shown in fig. 4, the arrangement taught by Yamamoto is advantageous in that the vertical-orientation of the detent structure allows space for the driving motor 81. 
Therefore, following from the above discussion, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to orient the detent structure of Girke in a vertical direction, as suggested by the teachings of Yamamoto, for the expected benefit of allowing a more compact arrangement and/or to provide space for a computerized driving mechanism for the knob. 

Claims 5, 12, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Girke et al. (US 2007/0272524) and Karlsson (US 2014/0130632). 
Regarding claims 5, 12, 22, Girke discloses the apparatus according to claim 1, the vehicle according to claim 8, the apparatus according to claim 4, respectively, but does not disclose wherein the damper is made of a silicon material. 
Karlsson is in the related field of vibration dampening in vehicle gear shifting mechanisms (abstract) and evidences that it was known to use a thin layer of silicon in order to reduce or dampen vibrations (para. 13 and 16). 
Therefore, as evidenced by the disclosure of Karlsson, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use a thin layer of silicon material to coat the damper, in order to benefit from the predictable result of reducing noise or vibrations, since it has been held to be well-within the general skill of a worker in the art to select from known materials on the basis of their suitability for the intended use.2

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive. Applicant’s arguments do not concern the Final Rejection of 05/26/2021, in which Applicant was given clear notice of the grounds and art being applied.3 For instance, Applicant’s arguments against Wang, of the Non-Final Rejection of 02/23/2021, are moot because Wang was 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        

/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985): "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." [emphasis added] 
        2 See discussions of MPEP 2144.07 regarding Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 
        3 See In re Jung, 637 F.3d 1356 (Fed. Cir. 2011) which states “There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement… Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon…” (emphasis added)